Rothrock, J.
-I. The plaintiff requested that the court should make findings of the facts in the case, which was -done, and said findings, are as follows: “That on the 26th day of August, 1891, plaintiff sold to *574one James Meecham, of Ottumwa, Iowa, the National cash register in question, under a. written contract, by the terms of which said register was to be and remain the property of the plaintiff until wholly paid for. That plaintiff neglected and failed to have this contract acknowledged or recorded as by law provided. That the price of said register, as mentioned in said contract of sale, was $205. That only $25 of this amount has ever been paid; and that at the time said Meecham parted with possession of said register, as hereinafter stated, and at the time of bringing this action, all of the amount of said purchase price so remaining unpaid had fallen due. That about the middle of September, 1891, said Meecham sold and delivered said register to one W. H. McGlashon. Said McGlashon took the register from said Meecham upon an old debt, and did not pay said Meecham money for it. And the court also finds on this point that said McGlashon, at the time he so bought the register of said Meecham, had notice and knowledge of the terms on which plaintiff had sold it to ■said Meecham, and knew that the said Meecham had failed to pay the plaintiff for the register. That thereafter, in the month of September, 1891, and while the register was in the possession of said McGlashon, in Ottumwa, Iowa, the defendant, Maloney, purchased said register of said McGlashon, and took possession of it from him. That at the time he paid to said McGlashon for said register $180, as the purchase price; and this he did without notice or knowledge of the contract of sale between plaintiff and said Meecham, or that the said register was not paid for. That on the 24th day of December, 1891, plaintiff replevied said register from defendant, and has ever since then had possession thereof. That the actual value of said register at the time it was so taken by plaintiff was $180. That the rental value thereof since December 24, 1891, is $24.” The conclusion of law founded upon the foregoing facts *575was that the defendant, being an innocent purchaser of the property for value, without notice, was entitled to the ownership and possession of the same. Our examination of the evidence leads us to the conclusion that the findings of fact by the district court are fully supported, and that we ought not to interfere with the judgment on the ground that it is contrary to> the evidence.
II. A motion by plaintiff for a continuance of the case to & later day in the term of court, on account of the absence of a witness, was overruled. This ruling of the court is assigned as error, and discussed in argument. Without setting out the facts attending the application for postponement, it is sufficient to say that we discover no abuse of the discretion of the court in overruling the motion.
III. The only real question presented by the appeal involves a construction of section 1922 of the Code, which is as follows: “No sale, contract, or lease wherein the transfer of title or ownership of personal property is made to depend upon any condition shall be valid against any creditor or purchaser, of the vendee or lessee in actual possession, obtained in pursuance thereof without notice, unless the same be in writing, executed by the vendor or lessor, acknowledged and recorded the same as chattel mortgages.” Prior to the passage of this act the law of this state was that an innocent purchaser of property from one who held it under such a contract as was made by the plaintiff with Meecham acquired no tifie to the property as against the original owner, unless the original transaction was fraudulent. Bailey v. Harris, 8 Iowa, 331; Robinson v. Chapline, 9 Iowa, 91; Baker v. Hall, 15 Iowa, 277; Moseley v. Shattuck, 43 Iowa, 540. This statute was enacted to prevent the injustice to subsequent purchasers which might result by reason of a transfer of the possession of property, by way of sale, with a secret *576reservation of the title in the seller. Counsel for appellant contends that as McGlashon made his purchase from Meecham with knowledge of the terms of the original sale, and that as the property had not been paid for by Meecham, he was not entitled to the protection of the law, and, as the defendant was not a purchaser from the original vendee, he is not within the terms of the statute. It is true that the statute, by a strict literal construction, applies only “to any creditor or purchaser of the vendee.” But consideration must be given to the object and intent of the law, and to the evil or wrong intended to be corrected thereby. It was the right of Meecham to assign his interest in the property to McGlashon, with notice of the rights of the cash-register company; and Maloney, when he made his purchase, in ignorance of the conditions upon which the title to the property depended, ought to be protected the same as if he had purchased directly from Meecham without the intervention of the claim of McGlashon, who held the property by precisely the same right which Meecham had. The construction of the law as contended for by appellant seems to us to be too narrow and restricted, and, in our opinion, the district court correctly held that, as Maloney purchased the-property without notice, the conditions of the original-sale are invalid as to him. The judgment of the district court is affirmed